Orders affirmed, with ten dollars costs and disbursements. Memorandum: Although proposing to'limit the appeal to a consideration of the trial court’s dismissal of the first cause of action, the plaintiff has found it advisable to include in the proposed record evidence which was adduced after the first cause of action was dismissed. This fact supports our conclusion that evidence bearing upon the first cause of action is so interwoven throughout the record as to justify the discretionary orders by the trial justice. All concur. (The two orders settle a bill of exceptions and deny plaintiff’s motion for a resettlement and allow all of defendant’s amendments to plaintiff’s proposed bill of exceptions, in a negligence action.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.